DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke et al. (US Pat 8,444,207).
Regarding claim 1, Wilke et al. disclose a locking device for a folding top of a vehicle comprising a housing 5, or “locking support”, a locking hook 2 which moves translationally and rotationally between an open, or disengaged position, (see Figure 2) and a closed, or engaged position, (see Figure 1) and engages with a folding top of a vehicle when in the engaged position (see Col. 6, lines 58-62), and a driving apparatus 7 for the locking hook comprising an actuating driving arm 10, or “driving element”, which is driven rotationally about axis 21 by an actuating drive 11, or “driving unit”, which drives the locking hook 2 via a coupling device 15, or “link mechanism”, and a slider 34 on the housing 5 and moves the locking hook 2 when the slider 34 is moved; the coupling device 15 has a rear control arm 12, or “coupling link”, which is hinged to the slider 34 and a cross support 31, or “support link”, which is hinged to the rear central control arm 12 and which is guided by guide rails 35 of the housing 5 when the driving arm 10 is actuated.
Regarding claim 9, Wilke et al. disclose the locking device of claim 1 wherein the slider 34 is connected to a driving portion of the locking hook 2 by a vertical shaft 33, or “pulling link mechanism.”
Allowable Subject Matter
Claims 2-4 are allowed.
Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Page 2: Specification, filed July 5, 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 2: Claim Rejections - 35 USC 112, filed July 5, 2022, with respect to claims 5 and 8 have been fully considered and are persuasive.  The 112(b) rejection of claims 5 and 8 has been withdrawn. 
Applicant's arguments, see Page 2-3: Claim Rejections 35 USC 102 filed July 5, 2022 have been fully considered, but they are not persuasive. Applicant states that Wilke et al. disclose the driving element 19 drives a slide 31 via a link arrangement wherein the slide 31 is connected to a locking hook 2. Applicant then argues that element 31 is a slide, therefore, cannot be a support link. Merriam Webster defines link as “a connecting structure: such as (d) an intermediate rod or piece for transmitting force or motion,” while support is defined as “to hold up or serve as a foundation or prop for”. The broadest reasonable interpretation might suggest that the support link be any rod or piece that transmits force or motion and provides a foundation, thus the element 31 of Wilke et al. is considered to be a “support link” that provides a foundation for the pivotal, or “hinged”, connection to the locking hook 2 and transmits motion from the coupling link 12 to the locking hook 2 and is guided in a guide track 35.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612